EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Robin Snader on July 16, 2021.

The application has been amended as follows:
In the Claims:
Amend Claim 1 to the following: 
1.	(Currently Amended) One or more non-transitory computer-readable media storing computer-executable instructions that, when executed by a processor, performs a method of presenting a user interface for verifying automatically recognized information, the method comprising the steps of:
receiving a form image of a form, the form including a plurality of values and a corresponding plurality of labels for the plurality of values;
identifying a plurality of regions of the form image corresponding to the plurality of values,
wherein each region of the form image contains an image of a value and a label corresponding to the region;
for each of the plurality of regions, perform recognition of the value and the label for the region to obtain a recognized value for the region and a recognized label for the region;
determining a plurality of bounding boxes corresponding to the plurality of regions of the form image,
wherein each bounding box comprises coordinate information corresponding to each region of the form image,

wherein the recognized label comprises text identifying the recognized value for the region;
comparing the recognized value for the region with the form image;
determining if the recognized value is correct based on the comparison;
determining a needed value based on the comparison;
identifying a region of the plurality of regions of the form image corresponding to the needed value; and
presenting a user interface to the user, said user interface comprising:
the identified region of the form image corresponding to the needed value and displayed in a magnified region of the form image;
a recognized value for the identified region; and
a first control allowing the user to accept the recognized value or provide a corrected value in the magnified region.

Amend Claim 3 to the following: 
3.	(Currently Amended) The media of claim 1, wherein the user interface further comprises:
a second control allowing the user to reject the identified region


Amend Claim 8 to the following: 
8.	(Currently Amended) A method of presenting a user interface for verifying recognized information, comprising the steps of:

identifying a plurality of regions of the form image corresponding to the plurality of values,
wherein each region of the form image contains an image of a value and a description corresponding to the region;
performing recognition of the value and the description for the region to obtain a recognized value for the region and a recognized description for the region;
determining a plurality of bounding boxes corresponding to the plurality of regions of the form image,
wherein each bounding box comprises coordinate information corresponding to each region of the form image,
wherein each bounding box contains the recognized value and the recognized description for the region,
wherein the recognized description comprises text identifying the recognized value for the region;
comparing the recognized value for the region with the form image;
determining if the recognized value is correct or incorrect based on the comparison;
determining a needed value based on the comparison;
identifying a region of the plurality of regions of the form image corresponding to the needed value;
presenting a user interface to the user, said user interface comprising:
the identified region of the form image corresponding to the needed value and displayed in a magnified region of the form image;
a recognized value for the identified region;
a recognized description for the identified region; and
 or provide a corrected value in the magnified region.

Amend Claim 11 to the following: 
11.	(Currently Amended) The method of claim 8, further comprising the steps of presenting, in the user interface:
a second control allowing the user to reject the recognized value;


Amend Claim 15 to the following: 
15.	(Currently Amended) One or more computer-readable media storing computer-executable instructions that, when executed perform a method of presenting a user interface for verifying automatically recognized information, the method comprising the steps of:
identifying a plurality of regions of a form image of a form, wherein the form includes a plurality of values, and wherein each region of the plurality of regions corresponds to a value of the plurality of values,
wherein the plurality of values corresponds to at least one of a plurality of labels and a plurality of descriptions;
wherein each region of the form image contains an image of a value and at least one of a label and a description corresponding to the region,
wherein the label and the description comprise text identifying the value for the region;
performing automatic recognition of the plurality of regions of the form image to obtain automatically recognized values;

wherein each bounding box comprises coordinate information corresponding to each region of the form image,
wherein each bounding box contains the automatically recognized values;
determining a needed value from a comparison of the form image and the automatically recognized values;
identifying a region of the plurality of regions of the form image corresponding to the needed value;
presenting a user interface to the user, said user interface comprising:
the identified region of the form image corresponding to the needed value and displayed in a magnified region of the form image;
an automatically recognized value for the identified region;
a first control allowing the user to accept the automatically recognized value or provide a corrected value in the magnified region.

Amend Claim 16 to the following: 
16.	(Currently Amended) The media of claim 15, wherein the method further comprises the steps of presenting, in the user interface:
a second control allowing the user to reject the automatically recognized value



Allowable Subject Matter
Claims 1-20 are allowed.

The following is an Examiner’s statement of reasons for allowance:

Claims 1, 8, and 15:
The prior art discloses each of the individual limitations claimed for the reasons discussed in previous rejections. Additionally, the prior also discloses that it was known to record coordinate values for bounding boxes surrounding portions of electronic forms. Moreover, the prior art discloses that it was known that such bounding boxes may contain a form field entry value or a label for such a value. 
The known prior art fails to disclose or suggest each and every limitation together as claimed. Additionally, the examiner cannot determine a reasonable motivation, either in the known prior art or the existing case law, to combine the known elements to render the claimed invention. 
Thus, claims 1, 8, and 15 are allowable.

Claims 2-7, 9-14, and 16-20:
	The claims are dependent upon Claims 1, 8, or 15, respectively, and are thus allowable.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Hu, US Publication 2017/0046324, System and method for recording the coordinates of a bounding box surrounding an electronic form field.
Gupta et al., US Publication 2015/0129653, System and method for recording the coordinates of a bounding box surrounding an electronic form field entry. 
Bevlin et al., US Publication 2003/0210428, System and method for recording the coordinates of a bounding box surrounding an electronic form field entry.
Schwartz et al., US Publication 2014/0245120, System and method for recording the coordinates of a bounding box surrounding an electronic form field entry.
Barrus et al., US Publication 2014/0245119, System and method for recording the coordinates of a bounding box surrounding an electronic form field entry.
Anderson et al., US Publication 2009/0172513, System and method for recording the coordinates of a bounding box surrounding an electronic form field label.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790.  The examiner can normally be reached on Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW R DYER/Primary Examiner, Art Unit 2176